Citation Nr: 0806537	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-03 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a medial meniscal tear and Baker's cyst, right 
knee, claimed as a right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Fiancé 


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The appellant had active service from July 1981 to December 
1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2004 by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO).  It is noted that the appellant's 
claims file was subsequently transferred to the New York, New 
York RO.

The appellant requested a Travel Board hearing in connection 
with the current claim.  The hearing was scheduled and later 
held at the New York, New York RO in August 2007.  The 
appellant and her fiancé testified before the undersigned 
Veterans Law Judge (VLJ), and the hearing transcript is of 
record.

The Board notes that the appellant's representative raised an 
informal claim at the Travel Board hearing regarding a total 
disability rating based on individual unemployability (TDIU).  
The Board refers this issue back to the RO for any 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the appellant contends that that RO should have 
increased her service-connected disability rating for a right 
knee injury.  In particular, the appellant reports that her 
right knee was insufficiently evaluated during the March 2004 
VA Compensation and Pension (C&P) Examination, and that the 
RO erred in not assigning a higher initial disability rating.  
The appellant was originally granted service connection in a 
rating decision dated June 2004.  The RO evaluated the 
appellant's right knee injury as a non-compensable 
disability, effective June 25, 2003.  In December 2004, a 
decision review officer (DRO) evaluated the appellant's right 
knee injury under 38 C.F.R. § 4.71a, Diagnostic Code 5260 as 
10 percent disabling, effective June 25, 2003.

The Board also notes that the appellant was afforded a VA 
Compensation and Pension (C&P) Examination in March 2004.  
The examiner reviewed the appellant's claims file at that 
time.  At the time of the examination, the appellant reported 
that her right knee pain was exacerbated by running, walking, 
or long periods of standing.  The appellant also reported 
periods of flare-up and increased pain, but denied using 
crutches or a brace.  The appellant reported relief with 
rest.  

Upon physical examination, the examiner noted evidence of 
painful motion at the end of flexion as well as pain and 
decreased range of motion with repetitive use.  Range of 
motion testing on the right knee prior to repetitive use 
showed that the appellant had 120 degrees of flexion with 
active motion, 138 degrees of flexion with passive motion, 
and zero degrees of extension.  It is noted that the normal 
range of motion for the knee on flexion is 140 degrees and 
zero degrees on extension.  See 38 C.F.R. § 4.71a, Plate II 
(2007).  

Following repetitive use, the examiner interpreted the 
appellant's range of motion on flexion to show a decrease of 
10 degrees from 138 to 128 degrees.  The examiner also noted 
the presence of mild effusion, tenderness, edema, and mild 
weakness, but found no evidence of instability, redness, 
heat, or abnormal movements.  The Lachman Test was negative, 
while the McMurray Test was not conducted due to pain.  X-
rays of the appellant's right knee administered at the time 
of the examination were interpreted to show no abnormalities.   
The examiner diagnosed the appellant as having residual post-
traumatic degenerative changes and a Baker cyst of the right 
knee.  

The Board notes that the appellant and her fiancé testified 
before the undersigned VLJ at a Travel Board hearing in 
August 2007.  The appellant testified at that time that she 
had to use a cane and knee brace for walking, and that she 
had difficulty putting weight on her right knee.  She 
further indicated that she could walk up approximately 10 
steps before having to stop due to right knee pain.  The 
appellant indicated that "a lot of times the knee 
buckles," and that she required assistance from her fiancé 
in getting out of a chair or out of bed.  The appellant also 
indicated that her knee pain kept her from sleeping as well 
as completing activities of daily living.  The appellant 
reported a history of more than 60 instances in the past 
year in which her knee "gave out" and she fell down.  The 
appellant stated that her condition has gotten worse since 
the March 2004 VA C&P Examination.                     

The appellant's fiancé testified that the appellant was 
incapable of maintaining their household due to the right 
knee "giving out."  He also testified that the appellant's 
knee injury was currently more severe than it was when they 
first met each other.  

The Board acknowledges that VA has a duty to assist veterans 
to obtain evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist 
includes providing a thorough and contemporaneous medical 
examination. Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran claims that a disability 
is worse than when originally rated, and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination.  Olson 
v. Principi, 3 Vet. App. 480, 482 (1992)(citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992)).  The Board observes 
that the appellant in this instance has not been given a 
medical examination since March 2004.

The Board also notes that the claims file contains 
documentation from the Social Security Administration (SSA) 
dated October 2005 and January 2006 which indicates that the 
appellant received Social Security Disability benefits.  
However, the documentation included in the claims file 
concerning the award of such benefits is incomplete.  Thus, 
the RO should request complete copies of any SSA records 
pertaining to the appellant and associate such documentation 
with the claims file.

Additionally, it is noted that the appellant receives medical 
care through the VA Medical Center in Bronx, New York as well 
as the Community-Based Outpatient Clinic in Yonkers, New 
York.  VA is required to make reasonable efforts to help the 
appellant obtain records relevant to her claim, whether or 
not the records are in Federal custody.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA-generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the RO 
should request all VA medical records pertaining to the 
appellant that are dated from November 17, 2007 to the 
present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated from November 17, 2007 to the 
present.  All efforts to obtain these 
records should be fully documented, and 
the VA medical facilities should provide a 
response if all of the records have 
already been provided.  VA will end its 
efforts to obtain records from a Federal 
department or agency only if VA concludes 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  The RO should 
also attempt to obtain any other evidence 
identified as relevant by the appellant 
during the course of the remand, provided 
that the appellant completes the required 
authorization forms.

2.  The RO should contact the appropriate 
Federal agency and attempt to obtain 
complete copies of the appellant's Social 
Security Disability records.  All efforts 
to obtain these records should be fully 
documented, and the Federal agency should 
provide a response if all of the records 
have already been provided.  VA will end 
its efforts to obtain records from a 
Federal department or agency only if VA 
concludes that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  

3.  After the above development, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
appellant to undergo an examination to 
assess the severity of the right knee 
disability.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.  

The examiner must assess the severity of 
the appellant's right knee disability, and 
include a discussion as to whether the 
appellant experiences recurrent 
subluxation or lateral instability and if 
so whether it is moderate or severe in 
nature.  The examiner should report the 
ranges of right knee flexion and 
extension.  The examiner should also state 
whether the right knee disability is 
manifested by weakened movement, excess 
fatigability, incoordination or pain.  
These determinations should be expressed 
in terms of the degree of additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, or pain.  The examiner 
should also state the extent to which the 
appellant's right knee disability affects 
occupational functioning and completion of 
daily activities, if at all.  The examiner 
must provide a complete rationale for any 
stated opinion. 

4.  Thereafter, the RO should readjudicate 
the appellant's claim.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



